Case 5:19-cv-00124-TBR-LLK Document 41 Filed 01/28/21 Page 1 of 4 PageID #: 244




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                           CIVIL ACTION NO. 5:19-CV-124-TBR

WADE FARMS, LLC                                                                       PLAINTIFF

V.

CEED2MED, LLC                                                                       DEFENDANT

                           MEMORANDUM OPINION & ORDER

       Before the Court is defense counsel’s Motion to Withdraw as Counsel, DN 32. Plaintiff

responded, DN 33, and defense counsel replied, DN 35. Accordingly, the matter is ripe for

adjudication. For the reasons stated below, the motion is GRANTED.

  I.   Background

       On October 30, 2020, counsel for Defendant Ceed2Med, LLC—the law firm of Stites &

Harbison PLLC and its attorneys, Chadwick A. McTighe and Zachary M. VanVactor—filed a

motion to withdraw as counsel pursuant to Local Rule 83.6. [DN 32]. The attorneys state that

“substantial and good cause exists for their withdrawal as supported by the applicable rules of

professional conduct, specifically SCR 3.130 (1.16).” Id. at 1.

       Plaintiff responded in opposition to the motion. [DN 33]. Plaintiff argues that defense

counsel did not make an adequate showing of good cause to withdraw as counsel. Id. at 2. Plaintiff

also argues that “[s]evere prejudice would result if [Ceed2Med, LLC’s] counsel were permitted to

withdraw at this time,” because deadlines, trial, and potential settlement will be adversely impacted

by such withdrawal. Id. at 4-6. Plaintiff also argues that if the Court does permit defense counsel

to withdraw, the Court should impose conditions. Id. at 6. Specifically, Plaintiff asks that defense

counsel not be permitted to withdraw until Ceed2Med, LLC has secured replacement counsel,

reasoning that LLCs are not allowed to appear in federal court without licensed counsel. Id. at 6.
                                                 1
Case 5:19-cv-00124-TBR-LLK Document 41 Filed 01/28/21 Page 2 of 4 PageID #: 245




Plaintiff requests in the alternative that defense counsel not be allowed to withdraw until fact

discovery and mediation are completed. Id. at 6-7.

       Defense counsel replied, arguing that the motion to withdraw as counsel made an adequate

showing of good cause, and “further elaboration” on why good cause for withdrawal existed

“would risk unfairly and unnecessarily prejudicing the interests of Ceed2Med in this litigation.”

[DN 35 at 1-2]. Counsel further stated, “Wade Farms has neither a right to, nor a legitimate interest

in, confidential information concerning the attorney-client relationship between Ceed2Med and its

counsel.” Id. at 2. Defense counsel also argues that no severe prejudice would result from

withdrawal, because a delay in discovery or trial does not amount to severe prejudice. Id. at 2-3.

       The Court entered an order directing defense counsel to file an ex parte document under

seal further explaining their position that good cause exists for withdraw of counsel. [DN 36].

Defense counsel complied. [DN 38].

 II.   Legal Standards

       Local Rule 83.6(b) permits the withdrawal of counsel where “[t]he attorney files a motion,

certifies the motion was served on the client, makes a showing of good cause, and the Court

consents to the withdrawal on whatever terms the Court chooses to impose.” L.R. 83.6(b). “Where

an attorney’s request satisfies those benchmarks, leave to withdraw should be freely given absent

a showing of ‘severe prejudice’ to a litigant or other third-party.” Seeds v. Sterling Jewelers, Inc.,

NO. 3:17-CV-00718-TBR, 2018 WL 912606, at *1 (W.D. Ky. Feb. 15, 2018) (citing Brandon v.

Blech, 560 F.3d 536, 537 (6th Cir. 2009)). Furthermore, this Court has broad discretion to

determine whether and under what terms to allow an attorney to withdraw as counsel of record.

Brandon, 560 F.3d at 537.




                                                  2
Case 5:19-cv-00124-TBR-LLK Document 41 Filed 01/28/21 Page 3 of 4 PageID #: 246




 III.   Discussion

        The Court finds that there is good cause for withdrawal of defense counsel under Local

Rule 83.6(b). Ceed2Med, LLC’s counsel have shown that good cause for withdrawal is supported

by the applicable rules of professional conduct, and defense counsel have otherwise complied with

Local Rule 83.6(b) by certifying that they provided the motion to withdraw to their client. [DN

38]. Although the conclusion of this litigation may be delayed by defense counsel’s withdrawal,

the Court does not find that the potential resultant delay amounts to severe prejudice.

        Considering Stites & Harbison PLLC’s withdrawal as counsel for Defendant, the Court

will grant Ceed2Med, LLC thirty (30) days during which time it may retain new counsel. This

period of time will begin to run upon the publication of this Memorandum Opinion & Order.

 IV.    Conclusion

        For the reasons stated herein, IT IS HEREBY ORDERED:

    1. The Motion to Withdraw as Counsel, DN 32, is GRANTED.

    2. Ceed2Med, LLC has thirty (30) days from the date of the publication of this Memorandum

        Opinion & Order to retain new counsel.

    3. A telephonic status conference is set for Monday, March 1, 2021 at 11:30 AM CST.

        Counsel and parties must call 1-877-848-7030 then give the Access Code 2523122 and #,

        then when prompted press # again to join the call.




                                                                 January 27, 2021




                                                 3
Case 5:19-cv-00124-TBR-LLK Document 41 Filed 01/28/21 Page 4 of 4 PageID #: 247




cc: counsel

Nick Davitian, Esq.
General Counsel, Ceed2Med LLC
nick@ceed2med.com

Nick Davitian, Esq.
General Counsel, Ceed2Med LLC
95 NE 4th Ave.
Delray Beach, FL 33483

Jamie Goldstein
Principal, Ceed2Med, LLC
jamie@ceed2med.com

Ceed2Med, LLC
info@ceed2med.com

Ceed2Med, LLC
121 Commerce Road,
Boynton Beach, Florida 33426

Ceed2Med, LLC
95 NE 4th Ave
Delray Beach, FL 33483

Alejandro Johnson, Registered Agent
121 Commerce Road,
Boynton Beach, Florida 33426

Vladislav Yampolsky, Authorized Person
121 Commerce Road
Boynton Beach, Florida 33426




                                         4
